          Case 1:21-cr-00168-AT Document 20 Filed 07/27/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: 7/27/2021

              -against-
                                                                             21 Cr. 168 (AT)
MICHAEL ROBERTS,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The status conference scheduled for July 29, 2021, at 9:00 a.m. is ADJOURNED to July
29, 2021, at 1:00 p.m., and will use the Court’s videoconferencing software. See In re
Coronavirus/Covid-19 Pandemic, No. 20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6
(finding that the COVID-19 pandemic “make[s] it necessary for the judges in this District to be
able to continue to conduct proceedings remotely.”). Chambers will provide the parties with
instructions on how to appear via video.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: July 27, 2021
       New York, New York
